Citation Nr: 1141979	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral feet disorder(s).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin disorder(s), to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992, including service in Southwest Asia during the Persian Gulf War.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the RO.

In a May 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated a November 2009 Board decision that denied the issues identified on the preceding page and remanded the matters to the Board for further development.  The Court also found that the claim of service connection for a bilateral hearing loss had been abandoned.  Therefore, the Board will not address this matter.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In the May 2011 Memorandum Decision, the Court found that the Board's determination that the Veteran was not entitled to a VA examination for the identified conditions was not supported by adequate reasons and bases.  The Court concluded that the Board should either provide the Veteran with VA medical examinations or discuss the evidence in explaining why Veteran was not entitled to an examination.

In light of the recent Federal Circuit Court decision in Davidson v. Shinseki, the Board finds that a VA examination is necessary to decide the merits of the claims.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Lay statements may also be sufficient to establish a medical diagnosis or nexus).  

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran asserts that he had had a persistent rash since 1993 that, despite seeing several dermatologists, had not cleared.  He next asserts that, "in 1988, while on active duty, [my] feet began to become painful after jumping out of airplanes and landing on feet."  He also asserts that he experienced "problem with hearing started within the last two years.  Ringing tone in ears on and off.  At times [he became] unable to balance."
   
In May 2006, the Veteran submitted a statement elaborating on his left and right foot disorders, stating that this condition was not related to his flat feet noted in service.  He reported having 42 parachute jumps during service that, combined with long road marches, caused his feet to hurt, including Achilles tendonitis.

In September 2009, the Veteran also testified at a hearing that his skin problems began during service, but that he did not seek medical attention until approximately 2001 when the condition worsened.  He also testified that his skin condition had been variously diagnosed throughout the years.

The Veteran's primary military occupational specialty was a cannon crewmember.  He was also awarded the parachutist badge during service.  (See Form DD-214).

The service treatment records reflect that the Veteran was treated for skin conditions that included athlete's foot with skin peeling between his toes and for a groin rash diagnosed as probable herpes simplex.  On his May 1992 report of medical history, he noted that he experienced hearing loss, but the examiner noted that there were no circumstantial problems.

The private medical records document treatment for a skin condition diagnosed as subacute dermatitis in December 2004.  He also submitted VA records reflecting treatment for dermatitis from May to June 2006.  

Additional VA medical center treatment records dated in June 2006 to January 2007 reflect continued treatment for dermatitis, athlete's foot and eczema.  The Veteran also submitted additional private medical records, dated from March to May 2006, reflecting treatment for his skin, including flare-ups of dermatitis and a rash on his feet.

In light of the Veteran's testimony about a continuity of symptomatology, an in-service event, and a current disability, he should be afforded a VA examination on remand for the issues on appeal.  

Prior to arranging for the Veteran to undergo further VA examination, the VA should obtain and associate with the claims folder all outstanding medical records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent medical records following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of any outstanding records of treatment rendered to the Veteran by VA and/or any other health care provider for the claimed bilateral foot disorder, tinnitus and skin condition.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.  

2.  The Veteran should be afforded a VA examinations to determine the nature and likely etiology of the claimed bilateral foot disorder(s), tinnitus and skin disorder(s).  

The Veteran's claims file should be made available to each examiner for review, and each examiner is requested to review the entire claims file in conjunction with the examination.

After reviewing the entire record and examining the Veteran, each VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current foot disorder(s), tinnitus or skin condition had its clinical onset during active service or is due to an event or incident that happened in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).



All tests and studies deemed necessary by the examiner should be performed.  

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  The Veteran must be given adequate notice of the date, time, and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


